 



Exhibit 10.4
PAYMENT WITH RESPECT TO THIS NOTE IS SUBJECT TO CERTAIN SUBORDINATION PROVISIONS
SET FORTH IN SECTION 3 HEREIN. THIS NOTE WAS ORIGINALLY ISSUED ON NOVEMBER 30,
2005 AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY COMPARABLE STATE SECURITIES LAW. EACH OF THE FIRST LIEN CREDIT AGREEMENT
DATED AS OF NOVEMBER 30, 2005, BY AND AMONG AMERICAN PACIFIC CORPORATION,
CERTAIN SUBSIDIARIES OF AMERICAN PACIFIC CORPORATION FROM TIME TO TIME PARTIES
THERETO, THE LENDERS FROM TIME TO TIME PARTIES THERETO, AND WACHOVIA BANK,
NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT, AND THE SECOND LIEN CREDIT
AGREEMENT DATED AS OF NOVEMBER 30, 2005, BY AND AMONG AMERICAN PACIFIC
CORPORATION, CERTAIN SUBSIDIARIES OF AMERICAN PACIFIC CORPORATION FROM TIME TO
TIME PARTIES THERETO, THE LENDERS FROM TIME TO TIME PARTY THERETO, AND WACHOVIA
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT, CONTAIN TERMS GOVERNING THE
RIGHTS OF THE HOLDER OF THIS NOTE. A COPY OF EACH CREDIT AGREEMENT MAY BE
OBTAINED BY THE HOLDER HEREOF AT AMERICAN PACIFIC CORPORATION’S PRINCIPAL PLACE
OF BUSINESS WITHOUT CHARGE.
THIS NOTE MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNDER
CIRCUMSTANCES THAT WOULD RESULT IN A VIOLATION OF THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY COMPARABLE STATE SECURITIES LAW.
AMERICAN PACIFIC CORPORATION
SUBORDINATED PROMISSORY NOTE

November 30, 2005   $25,500,000      

     AMERICAN PACIFIC CORPORATION, a Delaware corporation (the “Company”) hereby
promises to pay to AEROJET–GENERAL CORPORATION, a Ohio corporation, or its
registered assigns (but only if such assignment is permitted by and is in
compliance with the terms hereof), the principal amount of $25,500,000, or such
increased or decreased principal sum, as the case may be, as shall result from
any increase of the principal hereof permitted hereby or any prepayments
contemplated hereby, together with interest thereon calculated from the date
hereof in accordance with the provisions of this Note.

 



--------------------------------------------------------------------------------



 



     This Subordinated Promissory Note (this “Note”) is issued to
Aerojet–General Corporation, in connection with the consummation of the
transactions contemplated by the Purchase Agreement, dated as of July 12, 2005
by and among the Company, Aerojet Fine Chemicals LLC and Aerojet–General
Corporation, as amended by the First Amendment thereto dated as of November 30,
2005.
     The Company will maintain a register in which it will record the initial
ownership of this Note and any changes in ownership of this Note which occur as
permitted by and in compliance with the terms hereof. Aerojet–General
Corporation or any subsequent holder of this Note as indicated at any time in
such register shall be hereinafter referred to as the “holder” of this Note.
     1. Interest. Interest shall accrue on the sum of (a) the unpaid principal
amount of this Note then outstanding and (b) all interest which was accrued and
unpaid as of the immediately preceding Interest Reference Date at a per annum
rate equal to (i) the aggregate of three–month U.S. dollar LIBOR as from time to
time in effect (as determined as provided below) plus (ii) a margin equal to the
lesser of (A) the initial interest rate margin payable on outstanding Loans,
including the Revolving Loans (as defined in the First Lien Credit Agreement),
under the Credit Agreements as of the date hereof, as set forth on the attached
Schedule 1 and (B) the interest rate margin payable on outstanding Loans,
including the Revolving Loans, under the Credit Agreements as of the date of any
amendment or refinancing of the either Credit Agreement which includes a
reduction in interest cost (after giving effect to such amendment or
refinancing) (assuming in the case of sub-clause (A) or (B) for purposes of such
determination full utilization of all lending commitments); provided, however,
that upon the occurrence and during the continuation of an Event of Default
under the terms of this Note, the interest rate owing hereunder shall be
increased by an additional 200 basis points (2%) (the “Default Rate”). For
purposes of this Note, the last day of each calendar quarter, beginning
December 31, 2005, shall be an “Interest Reference Date.” Any accrued interest
which for any reason has not theretofore been paid shall be paid in full on the
date on which the final principal payment on this Note is made. Notwithstanding
the foregoing, interest shall be paid only if, and to the extent, such payment
is permitted by Section 3 hereof. Interest shall be calculated on the basis of
actual number of days elapsed and a 360-day year. Three–month U.S. dollar LIBOR
shall be determined by the Company on the date of issuance of this Note and
thereafter on each successive Interest Reference Date and shall be the quotation
of “London Interbank Offered Rates (Libor)” on any such date appearing in the
“Money Rates” section of the western edition of the Wall Street Journal. If the
Wall Street Journal is not published on any Interest Reference Date, such
determination shall be made on the first publication date thereafter. If not
available therein on any such determination date, an equivalent quotation shall
be obtained from such other publication as the Company reasonably shall select.
Three–month U.S. dollar LIBOR as so determined on any such determination date
shall remain in effect for purposes of interest accrual hereunder until the next
determination date. Except as otherwise expressly provided herein, in lieu of
payment in cash of any interest due hereunder prior to maturity, any and all
such interest on the outstanding principal amount hereof shall be added to, and
become a part of, the principal amount of this Note on each Interest Reference
Date and at maturity.

 



--------------------------------------------------------------------------------



 



     2. Payment of Principal on Note.
     (a) Scheduled Payments. The Company shall pay the principal amount of
$25,500,000, or such increased or decreased principal sum, as the case may be,
as shall result from any increase of the principal hereof permitted hereby or
any prepayments contemplated hereby, to the holder of this Note on November 30,
2012, together with all accrued and unpaid interest on the principal amount
being repaid.
     (b) Prepayments. The Company may, at any time and from time to time without
premium or penalty, prepay all or any portion of the outstanding principal
amount of, or interest on, this Note; provided that such prepayment is not
prohibited by the provisions of Section 3 hereof. In connection with each
prepayment of principal hereunder, the Company shall also pay all accrued and
unpaid interest on the principal amount of this Note being repaid.
Notwithstanding the foregoing and notwithstanding anything in Section 3 hereof,
to the extent then permitted by Section 6.10(i) of the First Lien Credit
Agreement and Section 6.10(h) of the Second Lien Credit Agreement, as in effect
from time to time (provided that the terms of said Sections as in effect as of
the Closing Date shall not be amended without the prior written consent of the
holder of this Note), the Company shall pay, on the earliest permitted date, the
principal amount of $6,500,000 (or such lesser principal amount of this Note
then outstanding) together with any accrued and unpaid interest on the principal
amount being paid to the holder of this Note. With respect to the immediately
preceding sentence, to the extent the Company is permitted to make such payment
but fails to do so as provided above, such unpaid principal amount shall bear
interest, after as well as before judgment, from the date such principal payment
should have been made by the Company at a rate per annum equal to the Default
Rate until such principal payment is made.
     3. Subordination: Restrictions on Payment.
     (a) Anything in this Note to the contrary notwithstanding, the obligations
of the Company in respect of the principal, interest, fees and charges on this
Note shall be subordinate and junior in right of payment, to the extent and in
the manner hereinafter set forth, to all Senior Debt.
     (b) In the event that the Company makes a general assignment for the
benefit of creditors; or an order, judgment or decree is entered adjudicating
the Company bankrupt or insolvent; or any order for relief with respect to the
Company is entered under the Federal Bankruptcy Code; or the Company petitions
or applies to any tribunal for the appointment of a custodian, trustee, receiver
or liquidator of the Company or of any substantial part of the assets of the
Company, or commences any proceeding relating to the Company under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction; or any such petition or
application is filed, or any such proceeding is commenced, against the Company
(collectively referred to as an “Insolvency Event”), or upon any acceleration of
Senior Debt, then:

 



--------------------------------------------------------------------------------



 



     (i) the holders of the Senior Debt shall be entitled to receive payment in
full in cash of all principal, premium, interest, fees, charges and other
amounts then due on all Senior Debt (including interest, fees, charges and other
amounts accruing thereon after the commencement of any such Insolvency Event at
the rate provided in the documentation for such Senior Debt (irrespective of
whether such interest, fees, charges or other amounts are allowed as a claim in
such proceedings)) before the holder of this Note is entitled to receive any
payment of any kind or character on account of principal, interest or other
amounts due (or past due) upon this Note, and the holders of other Senior Debt
shall be entitled to receive for application in payment thereof any payment or
distribution of any kind or character, whether in cash, property or securities
or by set-off or otherwise, which may be payable or deliverable in any such
proceedings in respect of this Note; and
     (ii) any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, to which the holder of this
Note would be entitled except for the provisions of this Section 3(b) shall be
paid or delivered by the Company (or any receiver or trustee in such
proceedings) directly to the holders of the Senior Debt or their duly appointed
agents for application of payment according to the priorities of the Senior Debt
and ratably among the holders of any class of Senior Debt until all Senior Debt
(including interest, fees, charges and other amounts accrued thereon after the
date of commencement of such proceedings at the rate provided in the
documentation for such Senior Debt (irrespective of whether such interest, fees,
charges or other amounts are allowed as a claim in such proceedings)) shall have
been paid in full in cash.
     (c) In any proceedings with respect to any Insolvency Event, or the
application of the assets of the Company to the payment or liquidation thereof,
or upon the dissolution or other winding up of the business of the Company or
upon any other event resulting in the termination or acceleration of the Senior
Debt, then, and in any such event, (A) each holder of the Senior Debt shall be
entitled to receive full and indefeasible payment and satisfaction in cash of
the Senior Debt prior to the payment of all or any part of the Subordinated Debt
by the Company, and (B) any payment or distribution of any kind or character
from the Company, or either, of its assets, whether in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any or
all of the Subordinated Debt, shall be paid or delivered directly to holders of
the Senior Debt for application to the Senior Debt, due or not due, until such
Senior Debt shall have first been fully and indefeasibly paid in cash and
satisfied and all financing arrangements terminated. The holder of this Note
irrevocably authorizes, empowers and directs all receivers, trustees,
liquidators, custodians, conservators and others having authority in the
premises to effect all such payments and distributions. The holder of this Note
agrees not to initiate or prosecute or participate in the initiation of
prosecution of any claim, action or other proceeding challenging the
enforceability of the Senior Debt or any liens and security interests securing
the Senior Debt. The holder of this Note agrees to execute, verify, deliver and
file any proofs of claim in respect of the

 



--------------------------------------------------------------------------------



 



Subordinated Debt requested by the Administrative Agent or other representative
of the holders of the Senior Debt in connection with any such proceeding, it
being understood that the holder of this Note retains such holder’s right to
vote such claims in any such proceeding. The Senior Debt shall continue to be
treated as Senior Debt and the provisions of this Note shall continue to cover
the relative rights and priorities of Lenders and the holder of this Note even
if all or part of the Senior Debt or the security interests securing the Senior
Debt are subordinated, set aside, avoided or disallowed in connection with any
such proceeding and this Note shall be reinstated if at any time any payment of
any of the Senior Debt is rescinded or must otherwise be returned by any holder
of Senior Debt or any representative of such holder.
     (d) After the prior payment in full in cash of all obligations of the
Company in respect of the Senior Debt under the Credit Agreements and all other
Senior Debt then due, upon the occurrence of any Liquidity Event, the Company
shall make mandatory prepayments of its obligations under this Note as the
holder of this Note may direct.
     (e) No payment or prepayment of principal, interest or other amounts on
this Note shall be made by or on behalf of the Company if any Senior Debt
remains outstanding or any commitment to fund Senior Debt is still in effect and
the payment blockage provisions of the Senior Debt Documents in effect as of the
Closing Date, or any substantially similar blockage provisions of the Senior
Debt Documents in effect thereafter, prohibit such payment or prepayment
(collectively, the “Blockage Events”). Upon termination of the Blockage Events,
the Company shall resume making payments pursuant to the terms and conditions of
this Note.
     (f) Except as permitted under the Credit Agreements, no holder of the
Subordinated Debt will, except as otherwise agreed to by the Required Lenders
under each of the Credit Agreements and the other holders of the Senior Debt,
ask, demand, sue for, take or receive from the Company, by set off or in any
other manner, the whole or any part of the Subordinated Debt (whether such
amounts represent principal or interest, or obligations which are due or not
due, including costs, fees and expenses with respect to the Notes, direct or
indirect, absolute or contingent), including, without limitation, the taking of
any negotiable instruments evidencing such Subordinated Debt nor any security
for any Subordinated Debt, unless and until all Senior Debt, whether now
existing or hereafter arising directly between the Company and any holder of the
Senior Debt, or acquired outright, conditionally or as collateral security from
another by any holder the Senior Debt, shall have been fully and indefeasibly
paid in full in cash and satisfied and all financing arrangements between the
Company and all holders of the Senior Debt have been terminated.
     (g) The holders of Senior Debt may, at any time, in their discretion,
renew, amend, extend or otherwise modify the terms and provisions of Senior Debt
so held or exercise any of their rights under the Senior Debt including, without
limitation, the waiver of defaults thereunder and the amendment of any of the
terms or provisions thereof (or any notice evidencing or creating the same), and
the Senior Debt may be refinanced, all without notice to or assent from the
holder of this Note. No compromise,

 



--------------------------------------------------------------------------------



 



alteration, amendment, renewal or other change of; or waiver, consent or other
action in respect of any liability or obligation under or in respect of; any
terms, covenants or conditions of the Senior Debt (or any instrument evidencing
or creating the same), whether or not such release is in accordance with the
provisions of the Senior Debt (or any instrument evidencing or creating the
same), shall in any way alter or affect any of the subordination provisions of
this Note.
     (h) If, notwithstanding the provisions of Section 3 of this Note, any
payment or distribution of any kind or character (whether in cash, securities or
other property) or any security shall be received by the holder of this Note in
contravention of this Section 3 and before all the Senior Debt shall have been
paid in full in cash, such payment, distribution or security shall be held in
trust for the benefit of; and shall be immediately paid over or delivered or
transferred to, the Administrative Agent under the First Lien Credit Agreement
for distribution in accordance with the provisions of the Intercreditor
Agreement to the other holders of the Senior Debt. Any such payments received by
the holder of this Note and delivered to the Administrative Agent under the
First Lien Credit Agreement shall be deemed not to be a payment on this Note for
any reason whatsoever and the indebtedness under this Note shall remain as if
such erroneous payment had never been paid by the Company or received by the
holder of this Note. In the event of the failure of any holder of this Note to
endorse or assign any such payment, distribution or security, each holder of any
Senior Debt is hereby irrevocably authorized to endorse or assign the same.
     (i) No present or future holder of Senior Debt shall be prejudiced in its
right to enforce the provisions of Section 3 of this Note by any act or failure
to act on the part of the Company.
     (j) If there shall exist (i) any Blockage Event, or (ii) any Event of
Default under this Note, the holder of this Note shall not take or continue any
action, or exercise or continue to exercise any rights, remedies or powers under
the terms of this Note, or exercise or continue to exercise any other right or
remedy at law or equity that such holder might otherwise possess, to collect any
amount due and payable in respect of this Note, including, without limitation,
the acceleration of this Note, the filing of any petition in bankruptcy or the
taking advantage of any other insolvency law of any jurisdiction, unless and
until the Senior Debt shall have been fully and finally paid, in cash, and
satisfied, unless one or more of the holders of the Senior Debt shall have
accelerated the maturity of the Senior Debt, in which case the holder of this
Note shall be entitled to accelerate the maturity hereof (if then permitted
hereby) but shall not be entitled to take any other action described above.
Notwithstanding the foregoing or any permissible action taken by the holder of
this Note, the holder of this Note shall not be entitled to receive any payment
in contravention of the other provisions of this Section 3, including without
limitation Sections 3(b), 3(e) and 3(h).
     (k) If any payment or distribution to which any holder of this Note would
otherwise have been entitled but for the provisions of this Section 3 shall have
been applied, pursuant to the provisions of this Section 3, to the payment of
Senior Debt, then

 



--------------------------------------------------------------------------------



 



and in such case and to such extent, the holder of this Note (A) following
payment in full of the Senior Debt in cash, shall be entitled to receive any and
all further payments or distributions applicable to Senior Debt, and
(B) following payment in full of the Senior Debt in cash, shall be subrogated to
the rights of the holders of the Senior Debt to receive distributions applicable
to the Senior Debt, in each case until this Note shall have been paid in full in
cash or such other consideration acceptable to the Holder of this Note in its
sole discretion. If any holder of this Note has been subrogated to the rights of
the holders of Senior Debt due to the operation of this Section 3(k), the
Company agrees to take all such reasonable actions as are requested by such
holder of this Note in order to cause such holder to be able to obtain payments
from the Company with respect to such subrogation rights as soon as possible.
     (l) Until payment in full in cash of the Senior Debt, the holder of this
Note will not ask, demand, accept, receive or retain any guarantee of this Note,
or any collateral security for the payment of this Note, or any other form of
payment assurance as to this Note, from the Company or any Subsidiary of the
Company, except only the obligation of the Company evidenced by this Note, and
will not initiate or prosecute, or encourage any other person to initiate or
prosecute any claim or other proceeding.
     (m) The provisions of this Section 3 are solely for the purpose of defining
the relative rights of the holders of Senior Debt, on the one hand, and the
holder of this Note on the other, against the Company and its assets, and
nothing herein is intended to or shall impair, as between the Company and the
holder of this Note, the obligations of the Company which are absolute and
unconditional, to pay to the holder of this Note the principal and interest on
this Note as and when they become due and payable in accordance with their
terms, or is intended to or will affect the relative rights of the holder of
this Note and creditors of the Company other than the holders of the Senior
Debt, nor, except as provided in this Section 3, will anything herein or therein
prevent the holder of this Note from exercising all remedies otherwise permitted
by applicable law upon default under this Note subject to the rights, if any,
under this Section 3 of the holders of Senior Debt in respect of cash, property
or securities of the Company received upon the exercise of any such remedy.
     (n) The holders of Senior Debt have made and will make loans, and have
extended and will extend credit, to the Company in reliance on this Section 3
and Section 7 and are entitled to the benefits of the provisions thereof. The
holder of this Note acknowledges and agrees that each holder of the Senior Debt
and any representative of the Senior Debt holders (including, without
limitation, the Administrative Agent) are, and the Company and the holder of
this Note hereby name such parties as, third party beneficiaries of the
covenants and agreements of the holder of this Note set forth in this Section 3.
Accordingly, any holder of Senior Debt (or any representative thereof) shall be
entitled to enforce any provisions of such Sections against the holder and/or
the Company.
     (o) No failure prior to maturity to make any payment of interest or other
amount in cash hereunder by reason of the provisions of this Section 3 shall
constitute an

 



--------------------------------------------------------------------------------



 



Event of Default hereunder. Any payment in cash of principal, interest or other
amount which has not theretofore been paid when originally due because of the
prohibitions set forth in this Section 3 shall be paid in full in cash on the
first date that is permitted thereafter.
     4. Events of Default.
     (a) Definition. For purposes of this Note, an Event of Default shall be
deemed to have occurred if:
     (i) subject to Section 3(o) hereof, the Company fails to pay when due and
payable (whether at maturity or otherwise) the full amount of interest then
accrued on any Note or the full amount of any principal payment on this Note,
and such failure to pay is not cured within thirty business days after the
occurrence thereof; or
     (ii) the Company makes an assignment for the benefit of creditors or admits
in writing its inability to pay its debts generally as they become due; or an
order, judgment or decree is entered adjudicating the Company bankrupt or
insolvent; or any order for relief with respect to the Company is entered under
the Federal Bankruptcy Code; or the Company petitions or applies to any tribunal
for the appointment of a custodian, trustee, receiver or liquidator of the
Company, or of any substantial part of the assets of the Company, or commences
any proceeding relating to the Company under any bankruptcy reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Company and either (A) the Company by any
act indicates its approval thereof; consent thereto or acquiescence therein or
(B) such petition, application or proceeding is not dismissed within 60 days.
The foregoing shall constitute Events of Default whatever the reason or cause
for any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body.
     (b) Consequences of Events of Default. Subject to Section 3:
     (i) Subject to Section 3 hereof, if any Event of Default of the type
described in Section 4(a)(i) has occurred and is continuing, the holder or
holders of this Note may declare all or any portion of the outstanding principal
amount of this Note (together with all accrued but unpaid interest thereon and
all other amounts due in connection therewith) due and payable and demand
immediate payment thereof; provided, however, that in the event that the holder
of this Note then outstanding declares less than all of the outstanding
principal amount of this Note (together with all accrued but unpaid interest
thereon and all other amounts due in connection therewith) due and payable, then
such

 



--------------------------------------------------------------------------------



 



holder shall state the aggregate principal amount of this Note to be declared
due and payable.
     (ii) Subject to Section 3 hereof, if an Event of Default of the type
described in Section 4(a)(ii) has occurred, the aggregate principal amount of
this Note (together with all accrued interest thereon and all other amounts due
and payable with respect thereto) shall become immediately due and payable
without any action on the part of the holders of this Note, and the Company
shall immediately pay to the holders of this Note all amounts due and payable
with respect to this Note.
     (iii) Subject to Section 3 hereof, the holder of this Note shall also have
any other rights which the holder may have been afforded under any contract or
agreement at any time and any other rights which such holder may have pursuant
to applicable law.
     (iv) The Company hereby waives diligence, presentment, protest and demand
and notice of protest and demand, dishonor and nonpayment of this Note (other
than any notices expressly provided for herein), and expressly agrees that this
Note, or any payment hereunder, may be extended from time to time, all without
in any way affecting the liability of the Company hereunder.
     5. Definitions. For purposes of the Notes, the following capitalized terms
have the following meanings:
     “Affiliate” shall mean, as to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.
     “Credit Agreements” shall mean a collective reference to the First Lien
Credit Agreement and the Second Lien Credit Agreement.
     “Eligible Assignee” shall mean (a) a commercial bank organized under the
laws of the United States, or any state thereof, and having a combined capital
and surplus of at least $50,000,000; (b) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country, and
having a combined capital and surplus of at least $50,000,000, provided that
such bank is acting through a branch or agency located in the United States; or
(c) an insurance company which is an “accredited investor” (as defined in
Section 501 of Regulation D of the Securities and Exchange Commission);
provided, that, under no circumstances shall a competitor or an Affiliate of a
competitor of the Company constitute an Eligible Assignee.
     “First Lien Credit Agreement” means that certain First Lien Credit
Agreement, dated as of the date hereof, by and among the Company, certain
subsidiaries of the Company from time to

 



--------------------------------------------------------------------------------



 



time parties thereto, the lenders from time to time parties thereto and Wachovia
Bank, National Association, or its successor, as administrative agent for such
lenders (in such capacity, the “Administrative Agent”), as such Credit Agreement
may be amended, restated, amended and restated, supplemented, modified, extended
or replaced from time to time, and for the avoidance of doubt means and includes
any successor loan or credit agreement after any refinancing of such First Lien
Credit Agreement.
     “Liquidity Event” means a sale of all or substantially all (and in no case
less than 75%) of the assets or stock of the Company.
     “Loans” means any and all Revolving Loans, Term Loans, or Swingline Loans,
as defined in the First Lien Credit Agreement.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
     “Second Lien Credit Agreement” means that certain Second Lien Credit
Agreement, dated as of the date hereof, by and among the Company, certain
subsidiaries of the Company from time to time parties thereto, the lenders from
time to time parties thereto and Wachovia Bank, National Association, as
administrative agent for such lenders (in such capacity, the “Administrative
Agent”), or its successor, as such Credit Agreement may be amended, restated,
amended and restated, supplemented, modified, extended or replaced from time to
time, and for the avoidance of doubt means and includes any successor loan or
credit agreement after any refinancing of such Second Lien Credit Agreement.
     “Senior Debt” means (i) Credit Party Obligations as defined in the Credit
Agreements, (ii) all other indebtedness under or in connection with the Credit
Agreements, including, without limitation, principal, reimbursement obligations
under letters of credit, bankers acceptances, interest rate protection
agreements, and similar obligations, interest accruing before and after any
Insolvency Event at the rate provided in the documentation with respect thereto
(irrespective of whether such interest is allowed as a claim in any such
proceeding), premiums, penalties, fees, indemnities or expenses, and regardless
of whether direct or indirect, now existing or hereafter arising, absolute or
contingent, secured or unsecured, or long or short term, (iii) (A) all
indebtedness, liabilities and other obligations of the Company and its
Subsidiaries to any Person with respect to any working capital, revolving credit
or other line of credit facility, any term loan facility, or any other extension
of credit by a bank, insurance company or financial institution engaged in the
business of lending money or other institutional lender, including reimbursement
obligations under letters of credit (or guaranties, as applicable) and
obligations in respect of bankers’ acceptances and Hedging Agreements (as
defined in the First Lien Credit Agreement), and (B) any other indebtedness,
liabilities and other obligations of the Company and its Subsidiaries (1) for
borrowed money or evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (2) under leases which are capitalized under
GAAP, and (3) in respect of the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, (iv) obligations

 



--------------------------------------------------------------------------------



 



arising under guarantees executed by the Company or any of its Subsidiaries of
items described in clauses (i), (ii) and (iii) above, and (v) renewals,
extensions, refinancings, deferrals, amendments and modifications of the items
described in clauses (i), (ii), (iii) and/or (iv) above, except for (x) any of
the foregoing described in clauses (i) through (v) above constituting an
intercompany transaction between the Company or any Subsidiary thereof or
between a Subsidiary and another Subsidiary, and (y) indebtedness or other
obligations which are specifically designated not to be Senior Debt for purposes
of this Note in the instruments evidencing such indebtedness or obligations at
the time of the issuance thereof or which by their terms are subordinated to any
other category or class of indebtedness of the Company and its Subsidiaries;
provided that the aggregate principal amount of obligations of the Company or
any of its Subsidiaries described in clauses (i) through (v) above, both before
and after any refundings, refinancings or increases in the principal amount
thereof, shall not exceed the Senior Debt Limit.
     “Senior Debt Documents” means the Credit Agreements, the other Credit
Documents as defined in the Credit Agreements and any other document, agreement
or instrument evidencing the Senior Debt or executed pursuant to or in
connection therewith, as each such document, agreement or instrument may be
amended, restated, amended and restated, supplemented, modified, extended or
replaced from time to time.
     “Senior Debt Limit” means an aggregate principal balance of the Senior Debt
equal to the greater of (i) sum of (A) the aggregate principal amount of the
outstanding First Lien Obligations (as such term is defined in the Intercreditor
Agreement referred to in the Credit Agreements) not in excess of $95,000,000
plus (B) the aggregate principal amount of the outstanding Second Lien
Obligations (as defined in the Intercreditor Agreement) not in excess of
$20,000,000 and (ii) an aggregate principal balance of Senior Debt which would
not cause the Company to exceed as of the end of any fiscal quarter a Total
Leverage Ratio of 4.50 to 1.00 (as such term is defined in, and as such ratio is
determined under, the First Lien Credit Agreement); provided that (1) any
obligations in respect of Hedging Agreements (as defined in the First Lien
Credit Agreement) constituting First Lien Obligations or Second Lien Obligations
and (2) any increase in the amount of the Senior Debt resulting from any
payment-in-kind interest added to principal shall each be disregarded in
calculating the Senior Debt Limit. The definition of such Total Leverage Ratio
(and all related definitions) as defined in the First Lien Credit Agreement
shall be incorporated herein by reference as if set forth in full herein and
shall survive any termination, cancellation or discharge of the First Lien
Credit Agreement, and any modification, continuation or refinancing of the First
Lien Credit Agreement which does not include such a ratio.
     “Subordinated Debt” means (i) indebtedness under this Note, including,
without limitation, principal, premium, interest and other liabilities payable
from time to time and similar obligations, premiums, penalties, fees,
indemnities or expenses, and regardless of whether direct or indirect, now
existing or hereafter arising, absolute or contingent, secured or unsecured, or
long or short term, (ii) obligations arising under guarantees executed by the
Company or any of its Subsidiaries of items described in (i) above, and
(iii) renewals, extensions, refinancings, deferrals, restructurings, amendments
and modifications of the items described in (i) and/or (ii) above.
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time

 



--------------------------------------------------------------------------------



 



owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person or a combination thereof; or (ii) if a
limited liability company, partnership, association or other business entity, a
majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof For purposes hereof; a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.
     6. Transfer Restrictions. Except in connection with the transfer this Note
to an Eligible Assignee, the holder of this Note agrees not to sell, transfer,
assign, pledge or otherwise dispose of any interest in this Note (i) without the
prior written consent of the Company (not to be unreasonably withheld in the
case of a transfer to a Subsidiary or Affiliate) or (ii) to any Person who or
which is not an “accredited investor” within the meaning of Rule 501 of
Regulation D of the Securities and Exchange Commission. The holder of this Note
shall in each case give 10 days’ prior written notice of any transfer to the
Company. Any transfer or attempted transfer of this Note in violation of any
provision of this Section 6 shall be void, and the Company shall not record such
transfer on its books or treat any purported transferee of this Note as the
owner of this Note for any purpose. The holder of this Note represents and
warrants to the Company that such holder: (i) will acquire this Note for its own
account for investment and (subject to the disposition of its property being at
all times within its control) not with a view to any resale or other
distribution of this Note in a transaction constituting a public offering or
otherwise requiring registration under the Securities Act of 1933 (the
“Securities Act”) or in a transaction that would result in noncompliance with
applicable state securities laws; (ii) has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and the
risks of its acquisition of this Note and credit extensions to the Company,
(iii) is an accredited investor as such term is defined in said Rule 501 of
Regulation D, and (iv) understands that this Note has not been, and will not be,
registered under the Securities Act or any state securities laws. The Company
shall be permitted to assign its obligations under this Note to a Subsidiary
thereof, provided that (i) such Subsidiary shall agree to be bound hereby
pursuant to an assumption agreement in form reasonably satisfactory to the
holder of this Note, and (ii) the Company shall provide a guaranty of the
payment obligations of such Subsidiary hereunder in form reasonably satisfactory
to the holder of this Note (it being understood and agreed that the Company’s
Unconditional Guaranty dated as of November ___2005 in favor of Aerojet-General
Corporation is in a form satisfactory to the holder of this Note).
     7. Amendment and Waiver. Except as otherwise expressly provided herein, the
provisions of this Note may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the holder of this
Note. No amendment, modification, termination or waiver shall, unless consented
to by the holders of a majority in aggregate principal amount of the Senior Debt
and, do any of the following: (a) increase the interest rate or modify Section 1
hereof in any other respect; (b) change the dates upon which payments of
principal or interest are due on this Note to an earlier date; (c) change any
Event of Default or

 



--------------------------------------------------------------------------------



 



add or make more restrictive any covenant with respect to this Note; (d) change
the prepayment provisions of this Note to an earlier date; (e) change the
subordination provisions of this Note (or the subordination terms of any
guaranty thereof); or (f) change or amend any other term if such change or
amendment would materially increase the obligations of the Company or confer
additional material rights upon the holders of this Note in a manner adverse to
the Company.
     8. Cancellation. After all principal and accrued interest at any time owed
on this Note has been paid in full, this Note shall be surrendered to the
Company for cancellation and shall not be reissued.
     9. Payments. All payments to be made to the holders of the Notes shall be
made in the lawful money of the United States of America in immediately
available funds.
     10. Place of Payment. Payments of principal and interest shall be delivered
to the holder of this Note at such address as is specified by prior written
notice by the holder to the Company.
     11. Governing Law. All questions concerning the construction, validity and
interpretation of this Note will be governed by and construed in accordance with
the domestic laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
     12. Waiver of Presentment. Demand and Dishonor. The Company hereby waives
presentment for payment, protest, demand, notice of protest, notice of
nonpayment and diligence with respect to this Note, and waives and renounces all
rights to the benefits of any statute of limitations or any moratorium,
appraisement, exemption, or homestead now provided or that hereafter may be
provided by any federal or applicable state statute, including but not limited
to exemptions provided by or allowed under the Federal Bankruptcy Code, both as
to itself and as to all of its property, whether real or personal, against the
enforcement and collection of the obligations evidenced by this Note and any and
all extensions, renewals, and modifications hereof.
     13. Business Days. If any payment is due, or any time period for giving
notice or taking action expires, on a day which is a Saturday, Sunday or legal
holiday in the State of California, the State of Nevada or the State of New
York, the payment shall be due and payable on, and the time period shall
automatically be extended to, the next business day immediately following such
Saturday, Sunday or legal holiday, and interest shall continue to accrue at the
required rate hereunder until any such payment is made.
     14. Replacement. Upon receipt of evidence reasonably satisfactory to the
Company of the mutilation, destruction, loss or theft of this Note and the
ownership thereof; and, in the case of any such mutilation, upon surrender and
cancellation of this Note, the Company shall, upon the written request of the
holder of this Note, execute and deliver in replacement thereof a new Note in
the same form, in the same original principal amount and dated the same date as
the

 



--------------------------------------------------------------------------------



 



Note so mutilated, destroyed, lost or stolen, and such Note so mutilated,
destroyed, lost or stolen shall then be deemed no longer outstanding hereunder.
     15. Remedies. No remedy herein conferred upon the holder of this Note is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.
     16. Usury Laws. It is the intention of the Company and the holder of this
Note to conform strictly to all applicable usury laws now or hereafter in force,
and any interest payable under this Note shall be subject to reduction to the
amount not in excess of the maximum legal amount allowed under the applicable
usury laws as now or hereafter construed by the courts having jurisdiction over
such matters. If the maturity of this Note is accelerated by reason of an
election by the holder hereof resulting from an Event of Default, voluntary
prepayment by the Company or otherwise, then earned interest may never include
more than the maximum amount permitted by law, computed from the date hereof
until payment, and any interest in excess of the maximum amount permitted by law
shall be canceled automatically and, if theretofore paid, shall at the option of
the holder hereof either be rebated to the Company or credited on the principal
amount of this Note, or if this Note has been paid, then the excess shall be
rebated to the Company. The aggregate of all interest (whether designated as
interest, service charges, points or otherwise) contracted for, chargeable, or
receivable under this Note shall under no circumstances exceed the maximum legal
rate upon the unpaid principal balance of this Note remaining unpaid from time
to time. In the event that, contrary to the intent of the Company and the holder
of this Note, the Company pays interest hereunder and it is determined that such
interest rate was in excess of the then legal maximum rate, then that portion of
the interest payment representing an amount in excess of the then legal maximum
rate shall be deemed a payment of principal and applied against the principal
then due hereunder.
     17. Confidentiality. The holder of this Note shall hold and keep
confidential all nonpublic information relating to the Company and its
Subsidiaries and Affiliates obtained by it under or in connection with this
Note, except for: (i) disclosure to the holder’s Subsidiaries and Affiliates and
their respective directors, officers, employees, agents and representatives in
connection with the negotiation, execution or performance of this Note;
(ii) disclosure as reasonably required in connection with a permitted transfer
to a prospective assignee or participant of all or part of this Note, as
provided in Section 6 (subject to execution and delivery by prospective assignee
or participant of an agreement containing confidentiality obligations
substantially similar to those contained herein prior to any disclosure to such
prospective assignee or participant of any such nonpublic information);
(iii) disclosure as may be required or requested by any governmental agency or
authority or representative thereof or pursuant to legal process;
(iv) disclosure to any Person and in any proceeding necessary in the judgment of
the holder of this Note to protect its interests in connection with any claim or
dispute involving the holder of this Note; and (v) any other disclosure with the
prior written consent of the Company. Prior to any disclosure by the holder of
this Note of such nonpublic information permitted under clause (iii), it shall,
if permitted by applicable laws or judicial order, notify the Company of such
pending disclosure. Notwithstanding the foregoing, such obligation of
confidentiality shall not apply if the information or substantially similar
information (A) is rightfully received by the

 



--------------------------------------------------------------------------------



 



holder of this Note from a Person other than the Company or any of its
Subsidiaries or Affiliates without the holder of this Note being under an
obligation to such Person not to disclose such information, or (B) is or becomes
part of the public domain.
     18. Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including by facsimile)
and mailed, sent or delivered to the respective parties hereto at or to the
following addresses or facsimile numbers (or at or to such other address or
facsimile number as shall be designated by any party in a written notice to the
other parties hereto):

         
 
  If to the   American Pacific Corporation
 
  Company:   3770 Howard Hughes Parkway #300
 
      Las Vegas, Nevada 89109
 
       
 
      Attention: Seth L. Van Voorhees, Vice President, Chief
 
      Financial Officer and Treasurer

 
      Facsimile: (702) 699-4181
 
       
 
  If to the   Aerojet Fine Chemicals LLC
 
  holder of:   c/o GenCorp Inc.
 
  this Note:   Highway 50 and Aerojet Road
 
      Rancho Cordova, California 95670
 
       
 
      Attention: Chief Financial Officer
Facsimile: (916) 351-8668
 
       
 
  With a copy to:   GenCorp Inc.
 
      Highway 50 and Aerojet Road
 
      Rancho Cordova, California 95670
 
      Attention: Deputy General Counsel
 
      Facsimile: (916) 351-8665

All such notices and communications shall be effective (i) if delivered by hand,
upon delivery; (ii) if sent by mail, upon the earlier of the date of receipt or
five Business Days after deposit in the mail, first class, postage prepaid; and
(iii) if sent by facsimile, when sent.
[signature page immediately follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed and delivered this
Subordinated Promissory Note on the date first above written.

              AMERICAN PACIFIC CORPORATION
 
       
 
  By:   /s/ Seth L. Van Voorhees
 
       
 
  Its:   Chief Financial Officer
 
       

 



--------------------------------------------------------------------------------



 



Schedule 1
Interest Rate Calculation



                  Calculation of Seller Note Spread at Issuance   Debt
Instrument   Amount ($MM)     Spread over Libor  
First Lien Credit Facility
    75     400 bps
Second Lien Credit Facility
    20     900 bps
Weighted Average Spread over Libor
          505 bps

 

          Calculation of Interest Rate at Issuance  
Current 3-Month Libor
    4.41 %
Spread over Libor
    5.05 %
 
     
Interest rate at Issuance
    9.46 %
 
     

 